Citation Nr: 9934520	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-01 068	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1952 and from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 letter of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied appellant's claim for accrued benefits.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1993.

2.  The RO received the appellant's claim for accrued 
benefits in January 1997.


CONCLUSION OF LAW

Because the appellant in this case did not meet the "within 
one-year" filing requirement for accrued benefits, her claim 
must be denied.  38 U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. 
§ 3.1000(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those benefits due, based on evidence in the 
file at the date of death, and due and unpaid for a period 
not to exceed two years prior to death, may be paid to his 
children (in equal shares).  38 U.S.C.A. § 5121(a)(2)(B) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.1000(a)(1)(ii) 
(1999).  Under 38 U.S.C.A. § 5121(c), the application for 
accrued benefits "must be filed within one year after the 
date of death."  38 U.S.C.A. § 5121(c) (West 1991); 38 
C.F.R. § 3.1000(c) (1999); see Quiamco v. Brown, 6 Vet. App. 
304, 307 (1994); Romeo v. Brown, 5 Vet. App. 388, 392 (1993); 
see also Erro v. Brown, 8 Vet. App. 500, 502 (1996) ("Court 
need not address the issue whether [appellant]'s children may 
be substituted as parties in this appeal as to an 
accrued-benefits claim because, even assuming they could be 
so substituted, there has been no timely application for such 
benefits) (citing 38 U.S.C. § 5121(c)(requiring claim to be 
filed within one year after the death of person entitled to 
periodic monetary benefits) and Landicho v. Brown, 7 Vet. 
App. 42, 50 (1994)).

The Board concludes that the appellant in this case did not 
meet the "within one-year" filing requirement because her 
application for accrued benefits was received by the RO in 
January 1997 after the veteran's death on March [redacted], 1993.  
Although an application for a flag for burial purposes and an 
application for burial benefits were received in March 1993 
from the funeral home which conducted the burial, as 
authorized by the veteran's brother, an application for 
burial benefits, even had it been filed by the appellant, is 
not in and of itself an application for accrued benefits.  
See Shields v. Brown, 8 Vet. App. 346, 349 (1995); see also 
Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992) (holding 
that an "application for burial benefits should not be 
deemed an application for [dependency and indemnity 
compensation."); Thompson v. Brown, 6 Vet. App. 436, 437 
(1994) (application for DIC benefits and application for 
flag, individually or together, "are not the functional 
equivalent of an application for burial benefits").  
Moreover, an application for burial benefits may not be 
construed as an informal claim for accrued benefits.  
Shields, 8 Vet. App. at 349.

Because the appellant in this case did not meet the "within 
one-year" filing requirement for accrued benefits, her claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for accrued benefits is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

